The result in this matter is proper under the Tort Claims Act and I concur in full with the Findings of Fact, Conclusions of Law and Order of the Full Commission. However, the facts of this case are troubling to the point where, if the law did not restrain me, I would vote for a different result.
The amount of damages sustained by plaintiff with the loss of three hundred family pictures was substantial and could have been easily avoided. Even though plaintiff may not have followed the relevant procedures, additional efforts could and perhaps should have been taken by prison officials to be sure that he was aware of the impending loss of what may have been his strongest emotional tie to loved ones. Plaintiff's description of how inmates were "confronted" before their "contraband" personal property was destroyed in other prisons would reflect the decency that should be afforded all human beings regardless of station in life. Instead, defendant's actions in this matter, while not negligent, were morally offensive.
Again, while I am troubled by defendant's actions, I nonetheless concur in full with the Full Commission's Decision and Order in this matter.
                                  S/ ______________ CHRISTOPHER SCOTT COMMISSIONER